UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-4232


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

PORTIA LAURICE CARRINGTON-GREEN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Roderick Charles Young, District Judge. (2:20-cr-00079-RCY-RJK-1)


Submitted: December 16, 2021                                Decided: December 17, 2021


Before WYNN and RICHARDSON, Circuit Judges, and KEENAN, Senior Circuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam opinion.


Elizabeth M. Wood-Hanna, ELIZABETH M. WOOD, P.C., Virginia Beach, Virginia, for
Appellant. Kristin Greene Bird, Special Assistant United States Attorney, Norfolk,
Virginia, Daniel Taylor Young, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Portia Laurice Carrington-Green appeals the sentence of 12 months and one day of

imprisonment imposed following her guilty plea to transfer of a firearm to a prohibited

person, in violation of 18 U.S.C. § 922(d)(1). On appeal, Carrington-Green’s counsel has

filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), stating that there are no

meritorious issues for appeal but questioning whether the district court adequately

considered the health of Carrington-Green and her mother when fashioning the sentence.

Carrington-Green was notified of her right to file a pro se supplemental brief but has not

done so. The Government moves to dismiss the appeal pursuant to the appeal waiver in

Carrington-Green’s plea agreement. We dismiss in part and affirm in part.

       We review the validity of an appeal waiver de novo. United States v. Dillard, 891

F.3d 151, 156 (4th Cir. 2018). “[W]e will enforce the waiver if it is valid and the issue

appealed is within the scope of the waiver.” United States v. Adams, 814 F.3d 178, 182

(4th Cir. 2016). A waiver is valid if it is knowing and voluntary. Id.

       Carrington-Green does not dispute that she knowingly and voluntarily waived her

right to appeal, and our review of the plea hearing leads us to conclude that the waiver is

valid and enforceable. See United States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018).

Carrington-Green’s challenge to the reasonableness of her sentence falls squarely within

the scope of the waiver. Moreover, we have thoroughly reviewed the record in accordance

with Anders and have identified no potentially meritorious issues that would fall outside

the waiver’s broad compass. Accordingly, we grant the Government’s motion to dismiss



                                              2
in part, dismiss the appeal as to all issues within the waiver’s scope, and affirm the

remainder of the judgment.

       This court requires that counsel inform Carrington-Green, in writing, of the right to

petition the Supreme Court of the United States for further review. If Carrington-Green

requests that a petition be filed, but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from representation. Counsel’s

motion must state that a copy thereof was served on Carrington-Green.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                       DISMISSED IN PART,
                                                                        AFFIRMED IN PART




                                               3